Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021, has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 and 01/13/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each of the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 37-38, 43-48, 55-56 and 58-62 under 35 U.S.C. 103 as being unpatentable over Ciusani (Oncology Research, 2007, 16, 453-463, cited in the previous Office action) in view of WO2013040286A2 (published 03/21/2013, cited in the previous Office action), is withdrawn in view of the: 1) amendment of claim 37 to delete the limitation “either alone” and 2) cancellation of claims 56 and 60-61.
Applicants argue on the grounds of the surprising and unexpected observation of: 1) synergy of the compound of formula I and radiotherapy, with a combination index (CI) value of  0.8 for T98G (O6-methylguanine-DNA methyltransferase positive glioblastoma (MGMTpGBM) cell line); and 2) superior activity the compound of formula I against T98G, when compared to known MGMTpGBM therapies, which could not have been predicted by the prior art. Please see pages 11-14 of Remarks filed on 11/29/2021.
Applicants’ arguments have been fully considered and are deemed to be persuasive.

Non-Statutory Obviousness-Type Double Patenting-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
U.S. Patent No. 8,609,864
The rejection of claims 37-38, 43-48, 55-56 and 58-61 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,609,864 (reference patent), in view of Ciusani (Oncology Research, 2007, 16, 453-463, cited in the previous Office action), is withdrawn in view of the: 1) amendment of claim 37 to delete the limitation “either alone” and 2) cancellation of claims 56 and 60-61.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A method for treating an MGMTpGBM patient with the compound of formula I and radiotherapy, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, WO2013040286A2 (published 03/21/2013, cited in the previous Office action), teaches the compound of formula I (page 3), which can be used alone or in combination with radiotherapy, for treating brain tumor, head and neck cancer, leukemia, lung cancer, myeloma, CNS cancer and lymphomas (see pages 2 and 24-26).
However, WO2013040286A2 fails to suggest or teach treating MGMTpGBM.
Furthermore, the surprising and unexpected observation of: 1) synergy of the compound of formula I and radiotherapy, with a combination index (CI) value of 0.8 for T98G (O6-methylguanine-DNA methyltransferase positive glioblastoma (MGMTpGBM) cell line); and 2) superior activity the compound of formula I against T98G, when compared to known MGMTpGBM therapies (see discussions above), could not have been predicted by the prior art.

Conclusions
Claims 37-38, 43-48, 55, 58-59 and 62-70 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629